ORDER
By order dated March 23, 1990, 453 N.W.2d 313, this court suspended John Remington Graham from the practice of law for a period of 60 days. The suspension order provided that Graham could not be reinstated to the practice of law until he had complied with certain terms contained therein. Graham has now filed with this court an affidavit stating that he has complied with the terms of the suspension order. The Director of the Office of Lawyers Professional Responsibility has likewise filed an affidavit with this court stating that Graham has complied with the terms of the suspension order.
The court, having considered the affidavits of Graham and the Director,
NOW ORDERS:
1. That John Remington Graham hereby is reinstated to the practice of law effective immediately.
2. That Graham’s reinstatement to the practice of law is conditioned on Graham’s successful completion of the professional responsibility portion of the state bar examination by March 23, 1991.